*442RULING ON DEFENDANT’S OBJECTION TO PLAINTIFF’S REQUEST TO FILE AMENDED COMPLAINT
WILSON, Judge.
The Plaintiffs request of August 15, 2007 seeks to amend his complaint by adding three further specifications of negligence to six previously alleged specifications of negligence, regarding the training, supervision, and proper provision of the Defendant’s security staff and personnel. The Defendant has objected.
The new allegations amplify or expand what has already been alleged in support of the Plaintiffs cause of action. This matter is on all fours with Bernardo v. MTGA, 3 G.D.R. 15, 6 Am. Tribal Law 577, 2006 WL 6181105 (2006). This court, following Connecticut courts, has adopted a liberal approach to the amendment of pleadings. For that reason, and the further reasons set forth by Judge Eagan, in Bernardo, the Defendant’s objection is overruled'.